PER CURIAM.
Defendant Seaboard Air Line R.R. Company appeals a judgment entered consequent upon a jury verdict for plaintiff for the wrongful death of her husband. The jury absolved an employee codefendant from liability.
The widow instituted action, encompassing the comparative negligence doctrine, for damages arising out of the death of her husband in a collision between defendant’s train and a truck driven by the decedent. The decedent was twenty-nine years of age at the time of his tragic demise. The case was submitted to the jury on the issues of (1) negligent operation of the train; (2) negligent failure to remove obstructive foliage from the railroad right of way; and, (3) negligent operation of the truck driven by the decedent.
Upon careful scrutiny of the record we find no reversible error. The evidence not being insufficient to support the verdict, the judgment is affirmed. .
Affirmed.
SHANNON, Acting C. J., WHITE, J., and WILLIAMS, O. EDGAR, Jr., Associate Judge, concur.